Citation Nr: 0511061	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  00-16 700	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to an increased evaluation for relaxation of the 
collateral ligaments of the left knee, currently evaluated as 
10 percent disabling. 



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION

The veteran served on active duty from March 1951 to November 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

In July 2004, the Board remanded the veteran's claim to the 
RO for additional development.  

Implicit in the most recent VA examination report is a claim 
of entitlement to service connection for left knee arthritis 
and the resulting total knee replacement.  This issue is 
referred to the RO for appropriate action.  (The RO alluded 
to this question of entitlement to service connection in its 
January 2005 supplemental statement of the case, but it was 
not and does not appear to ever have been formally 
adjudicated.)


FINDING OF FACT

Any instability or subluxation of the left knee is no more 
than slight.


CONCLUSION OF LAW

The criteria for an increased rating for the veteran's 
service-connected relaxation of the collateral ligaments of 
the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5013A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5257 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from March 1951 to November 
1955.

Historically, the veteran was awarded service connection for 
relaxation of the collateral ligaments of the left knee by 
rating decision dated in March 1956.

In January 2000, the RO received VA Form 21-686c, Declaration 
of Marital Status, reflecting that the veteran had recently 
undergone a left knee replacement. 
VA treatment reports, dated from June 1998 to February 2000, 
reflect that in June and July 1998, the veteran complained of 
pain in the left knee.  Clinical evaluations of the left knee 
revealed evidence of slight swelling and mild crepitus.  In 
July 1998, a bone scan revealed degenerative joint disease of 
the left knee.  An assessment of persistent degenerative 
joint disease of the "knee" was entered.  An October 1998 
progress note reflects that X-rays of the left knee were 
performed and that they confirmed clinical evidence of 
degenerative joint disease.  In December 1998, the veteran 
was issued a flexion-hinge knee brace because of his 
degenerative joint disease of the left knee.  In early 
February 2000, the veteran elected to have a total left knee 
arthroplasty.  Post-surgery physical therapy notes reflect 
that he was doing well in functional activities and that he 
was able to ascend and descend eight steps with crutches and 
without a handrail.  The veteran was discharged in stable 
condition.  He was told to continue weight-bearing as 
tolerated at home with assistive devices, as needed.  No 
specific mention of instability or subluxation was made.

VA opinions, dated in March 2000 and June 2001, were provided 
by the same examiner, who reported that he had reviewed the 
claims file.  In March 2000, the examiner noted that 
examinations conducted in 1955, 1956, 1960, 1973, and 1975 
all revealed a normal knee except for minimal lateral laxity.  

Upon evaluation by VA in August 2004, the examiner noted that 
he had reviewed the veteran's entire claims file.  The 
examiner reported the veteran's extensive history with 
respect to the left knee.  There was lateral instability of 
the tibiofemoral joint, especially the medial side, which was 
about eight millimeters on the left.  There was an anterior 
drawer sign on the left, but no posterior drawer sign.  It 
was noted that an October 1998 x-ray had revealed minor 
lateral subluxation of the tibia with respect to the femur.  
The examiner concluded that the veteran had most likely had a 
medial collateral ligament injury of the left knee with 
slight instability.  However, the examiner also noted that 
there were no residuals following the total left knee 
arthroplasty, including instability.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected left knee disability is 
currently evaluated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257, which 
provide that a 10 percent rating will be assigned for slight 
recurrent subluxation or lateral instability.  A 20 percent 
rating requires moderate recurrent subluxation or lateral 
instability, and a 30 percent rating requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.

As noted above, the record is replete with indications that 
the veteran has experienced no more than slight or mild 
instability due to his service-connected ligament relaxation.  
Even the most recent VA examiner summarized the veteran's 
service-connected problem as including a history of medial 
collateral ligament injury with associated "slight" 
instability.  The examiner concluded that there was no 
residual instability following the veteran's total knee 
arthroplasty.  The veteran's 10 percent rating contemplates 
his level of instability, namely "slight" instability.  
There is no suggestion that he experiences any instability 
that might be characterized as "moderate."  Accordingly, an 
increased rating is not warranted under Diagnostic Code 5257.  
The preponderance of the evidence is against his claim.  (As 
noted in the Board's July 2004 decision, the veteran is not 
service connected for the arthritis that led to his needing a 
knee replacement.  Therefore, the Board's analysis stops with 
consideration of Diagnostic Code 5257 and the impairment 
caused by relaxation of the collateral ligaments.)  

The evidence of record does not demonstrate that the service-
connected left knee disability has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  Id.  Indeed, the veteran reported during the 
August 2004 VA examination that he had stopped working 
because of depression and a "mental breakdown."  It is 
undisputed that his collateral ligament problem has had an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2004).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  This is 
especially so because the evidence so clearly indicates that 
he does not meet the criteria for a rating higher than that 
characterized by "slight" instability.

In adjudicating the appellant's claim, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  The Board has 
considered the final regulations that VA issued to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date.  A discussion 
of the pertinent VCAA and regulatory provisions follows.

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  The 
VCAA's notice requirements include the requirement to notify 
an applicant of any information necessary to complete an 
application for benefits.  In this case, the appellant's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the veteran, needed to complete the application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by letter, dated in July 2003, of the 
evidence needed to substantiate the claim of entitlement to 
an increased evaluation for service-connected left knee 
disability, and the obligations of VA and the veteran with 
respect to producing that evidence.  The letter advised the 
veteran that VA must make reasonable efforts to assist him in 
getting evidence, including medical records, Social Security 
Administration records, or relevant records not held by any 
Federal agencies.  The veteran was told that it was his 
responsibility to submit all records not in the possession of 
a Federal agency, which includes records in his possession.  
Thus, the RO has satisfied the requirement to notify the 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, would be obtained by VA on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In summary, 
the Board finds that no additional notice is required under 
the provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159(b).  (Although the notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2004).  In this case, there 
is no outstanding evidence to be obtained, either by VA or 
the veteran.  Taken together, the Board is persuaded that 
there is no reasonable possibility that further development 
would unearth any additional evidence helpful to the veteran.  
This is especially so given that VA has had the veteran 
examined in August 2004 for the specific purpose of 
determining the current severity of the service-connected 
left knee disability.


ORDER

An increased evaluation for relaxation of the collateral 
ligaments of the left knee is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


